            Case 3:19-cv-01148-JCH Document 13 Filed 08/01/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

DOCTOR’S ASSOCIATES, INC.,                     :
    Plaintiff,                                 :          CIVIL ACTION NO.
                                               :          3:19-CV-1148 (JCH)
       v.                                      :
                                               :
MANPREET KAUR,                                 :          AUGUST 1, 2019
    Defendant.                                 :

                               ORDER TO SHOW CAUSE

       Defendant Manpreet Kaur is hereby ORDERED TO SHOW CAUSE why the

Proposed Order granting Plaintiff’s Motion for Preliminary Injunction (Doc. No. 12)

should not enter.

       The court orders plaintiff to serve this Order to Show Cause, the Complaint,

Motion for Preliminary Injunction, and all related papers, on defendant by August 6,

2019. Proof of service shall be filed by August 9, 2019. If defendant intends to oppose

the entry of the Order, a written objection must be filed with the Clerk of the United

States District Court, District of Connecticut, at 141 Church Street, New Haven,

Connecticut, 06510, by August 13, 2019. Absent written objection, the court intends to

issue the Order on August 14, 2019.

       If defendant files a written objection, the court, upon review of that objection, will

either overrule it and enter the order, or schedule the matter for an immediate hearing

with no more than three days’ notice.

SO ORDERED.

       Dated at New Haven, Connecticut this 1st day of August, 2019.


                                                          /s/ Janet C. Hall______________
                                                          Janet C. Hall
                                                          United States District Judge
                                              1
            Case 3:19-cv-01148-JCH Document 13 Filed 08/01/19 Page 2 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DOCTOR’S ASSOCIATES LLC and                   :
SUBWAY IP LLC                                 :
                                              :       CASE NO: 19-cv-1148-JCH
       Plaintiffs,                            :
                                              :
v.                                            :
                                              :
MANPREET KAUR,                                :
                                              :
       Defendant.                             :       JULY 30, 2019

                                      PROPOSED ORDER

       AND NOW, this ______ day of ____________, 2019, on consideration of Plaintiffs

Doctor’s Associates LLC and Subway IP LLC’s (“Plaintiffs”) Motion for Preliminary Injunction

and Defendant Manpreet Kaur’s (“Defendant”) response, if any, it is hereby ORDERED that

Plaintiffs’ Motion for Preliminary Injunction is GRANTED. It is further

       1.       ORDERED that Defendant, her agents, servants, affiliates, employees, and

attorneys, and all others in active concert or participation with any of them (including, without

limitation, any entity through which Defendant owns or operates the Texaco Gas Station located

at 511 W. Cunningham Avenue, Terry, Mississippi or any entity through which Defendant owns

or operates her sandwich business at that location and the proprietors, incorporators, officers,

directors, agents shareholders, and members of such entitites), shall not either directly or

indirectly, for themselves, or through, on behalf of, or in conjunction with any other person,

persons, partnership, or corporation, use the trade and service mark “Subway®” and any other

trade name, trademark, trade dress, service mark, distinctive form, slogan, colors, symbols,

structures, printed goods, or devices associated with the Subway® System including all signs,

equipment, advertising materials, stationery, forms, food containers, drink containers, receipts,



                                                  1
            Case 3:19-cv-01148-JCH Document 13 Filed 08/01/19 Page 3 of 6



and any other articles which display SIP’s trademarks, trade names, or service marks or are

otherwise indicative of the Subway® brand. It is further

       2.       ORDERED that Defendant, her agents, servants, affiliates, employees, and

attorneys, and all others in active concert or participation with any of them (including, without

limitation, any entity through which Defendant owns or operates the Texaco Gas Station located

at 511 W. Cunningham Avenue, Terry, Mississippi or any entity through which Defendant owns

or operates her sandwich business at that location and the proprietors, incorporators, officers,

directors, agents shareholders, and members of such entities), shall not either directly or

indirectly, for themselves, or through, on behalf of, or in conjunction with any other person,

persons, partnership, or corporation, hold themselves out to the public as a present or former

Subway® franchisee. It is further

       3.       ORDERED that Defendant, her agents, servants, affiliates, employees, and

attorneys, and all others in active concert or participation with any of them (including, without

limitation, any entity through which Defendant owns or operates the Texaco Gas Station located

at 511 W. Cunningham Avenue, Terry, Mississippi or any entity through which Defendant owns

or operates her sandwich business at that location and the proprietors, incorporators, officers,

directors, agents shareholders, and members of such entities), shall not either directly or

indirectly, for themselves, or through, on behalf of, or in conjunction with any other person,

persons, partnership, or corporation, make use of, or disclose to any third-party, any element of

the Subway® System, including any confidential information, methods, food recipes, products,

vendor lists, specifications, food preparation procedures, devices, techniques, plans, marketing

and advertising information, and other non-public information learned while Defendant was a

Subway® franchisee. It is further



                                                 2
          Case 3:19-cv-01148-JCH Document 13 Filed 08/01/19 Page 4 of 6



       4.     ORDERED that Defendant, her agents, servants, affiliates, employees, and

attorneys, and all others in active concert or participation with any of them (including, without

limitation, any entity through which Defendant owns or operates the Texaco Gas Station located

at 511 W. Cunningham Avenue, Terry, Mississippi or any entity through which Defendant owns

or operates her sandwich business at that location and the proprietors, incorporators, officers,

directors, agents shareholders, and members of such entities), shall not either directly or

indirectly, for themselves, or through, on behalf of, or in conjunction with any other person,

persons, partnership or corporation, purchase, attempt to purchase, serve, sell, attempt to serve,

or attempt to sell any Subway®-approved food, including food products, bread dough, meats,

vegetables, seasonings, sauces, or ingredients to any member of the public. It is further

       5.     ORDERED that Defendant, her agents, servants, affiliates, employees, and

attorneys, and all others in active concert or participation with any of them (including, without

limitation, any entity through which Defendant owns or operates the Texaco Gas Station located

at 511 W. Cunningham Avenue, Terry, Mississippi or any entity through which Defendant owns

or operates her sandwich business at that location and the proprietors, incorporators, officers,

directors, agents shareholders, and members of such entities), shall, turn over to DAL all

manuals, including the Subway® Confidential Operating Manual, records, files, instructions,

correspondence, proprietary software, all materials related to the Defendant’s operation of her

former Subway restaurant, and any and all other materials and any other documents (including

those in any electronic format) that relate to the operation of her former Subway® restaurant or

otherwise embody or reflect any part of the Subway® System or SIP and DAL’s trade secrets or

confidential and proprietary information.




                                                 3
           Case 3:19-cv-01148-JCH Document 13 Filed 08/01/19 Page 5 of 6



                                      BY THE COURT:




                                             United States District Judge




5063\439\4822-9275-7661.v1




                                         4
         Case 3:19-cv-01148-JCH Document 13 Filed 08/01/19 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on this 30th day of July, 2019 via

U.S. Mail on the following:

Manpreet Kaur
511 W Cunningham Avenue
Texaco Gas Station
Terry, MS 39170




                                            /s/ John M. Doroghazi
                                             John M. Doroghazi
